Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Edman on August 1, 2022.

The application has been amended as follows: 



1. (Currently Amended) A method, comprising:
generating, by one or more network devices in a wireless core network, network slice data for each network slice available via a wireless station, wherein the network slice data includes availability of virtual network functions executed on an edge platform;
receiving, by the one or more network devices, a request for a connection from an end device associated with a vehicle via wireless signals;
detecting, by the one or more network devices, that the request is a request for an intelligent vehicle to everything (iV2X) service; [[and]] 
receiving, at the end device, internal network connectivity data for the end device and external network connectivity data from other sources; 
removing, by the end device, anomalies in the received internal network connectivity data and external network connectivity data to form treated network connectivity data; 
forwarding to the edge platform the treated network connectivity data; 
generating, based on the treated network connectivity data, a network model that automates connection adaptations to deliver resilient communications for the end device;
assigning, based on the network model, by the one or more network devices, the end device to a network slice that supports the iV2X service, wherein the network slice includes one of the virtual network functions executed on the edge platform; and 
providing the assigned network slice to the end device via the wireless station.


4. (Canceled)  

5. (Canceled)  

6. (Currently Amended) The method of claim [[4]] 1, wherein the internal network connectivity data includes data generated from applications and sensors connected to [[a]] the vehicle 
wherein the external network connectivity data includes network connectivity data generated from applications and sensors separate from the vehicle.

7. (Currently Amended) The method of claim 1, further comprising:
receiving, at the end device, internal application data for the end device and external application data from other sources; 
removing, by the end device, anomalies in the received internal application data and external application data to or from treated application data; and
forwarding to the edge platform the treated application data.

8. (Currently Amended) The method of claim [[6]] 7, further comprising:
 generating, based on the treated application data, [[a]] an application model to deliver resilient communications for the end device; and
sending the application model to the end device.

9. (Currently Amended) The method of claim 1, further comprising:
receiving, at the end device, service data for the end device; 
removing, by the end device, anomalies in the received service data to form treated service data; and
forwarding to the edge platform the treated service data.

10. (Currently Amended) A system, comprising:
one or more network devices including one or more processors to execute instructions to:
generate network slice data for each network slice available via a wireless station, wherein the network slice data includes availability of virtual network functions executed on an edge platform;
receive a request for a connection from an end device associated with a vehicle via wireless signals;
detect that the request is a request for an intelligent vehicle to everything (iV2X) service; [[and]]
receive, at the end device, internal network connectivity data for the end device and external network connectivity data from other sources; 
remove, by the end device, anomalies in the received internal network connectivity data and external network connectivity data to form treated network connectivity data; 
forward to the edge platform the treated network connectivity data; 
generate, based on the treated network connectivity data, a network model that automates connection adaptations to deliver resilient communications for the end device; 
assign, based on the network model, the end device to a network slice that supports the iV2X service, wherein the network slice includes one of the virtual network functions executed on the edge platform; and 
provide the assigned network slice to the end device via the wireless station.



13. (Canceled)  

14. (Canceled)  

15. (Currently Amended) The system of claim [[15]] 10, wherein the one or more processors are further to execute instructions to:
send the network model to the end device for implementation.


17. (Currently Amended) The system of claim 10, wherein the one or more processors are further to execute instructions to:
receive, from the end device, internal service data for the end device and external service data from other sources; and
generate, based on the internal service data and the external service data, a service model to automate delivery of resilient services for the end device.

18. (Currently Amended) A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device, which when executed by the processor cause the network device to:
generate network slice data for each network slice available via a wireless station, wherein the network slice data includes availability of virtual network functions executed on an edge platform;
receive a request for a connection from an end device associated with a vehicle via wireless signals;
detect that the request is a request for an intelligent vehicle to everything (iV2X) service; [[and]]
receive, at the end device, internal network connectivity data for the end device and external network connectivity data from other sources; 
remove, by the end device, anomalies in the received internal network connectivity data and external network connectivity data to form treated network data; 
forward to the edge platform the treated network connectivity data; 
generate, based on the treated network connectivity data, a network model that automates connection adaptations to deliver resilient communications for the end device;
assign, based on the network model, the end device to a network slice that supports the iV2X service, wherein the network slice includes one of the virtual network functions executed on the edge platform; and
provide the assigned network slice to the end device via the wireless station.

19. (Currently Amended) The non-transitory computer-readable medium of claim [[17]] 18, further comprising instructions to:
receive, from multiple edge platforms that include the edge platform, continuously updated edge network exposure data and edge network function repository data.

20. (Currently Amended) The non-transitory computer-readable medium of claim [[19]] 18, further comprising instructions to:
receive, from the end device, 

21. (New) The method of claim 1, wherein the end device includes:
a vehicle with an intelligent teleoperations dashboard (ITD), or
a remote dashboard (RDB) for the ITD.

22. (New) The system of claim 10, wherein the end device includes:
a vehicle with an intelligent teleoperations dashboard (ITD), or
a remote dashboard (RDB) for the ITD.

23. (New) The non-transitory computer-readable medium of claim 19, further comprising instructions to:
generate, based on the filtered application data, an application model, directed to one or more applications, for supporting stateful connectivity and continued resiliency.

24. (New) The non-transitory computer-readable medium of claim 19, further comprising instructions to:
generate, based on the filtered service data, a service model, directed to one or more services, for supporting stateful connectivity and continued resiliency.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach the combination of features which includes a core network device assigning network slices based on virtual functions performed on an edge platform, a wireless vehicle end device receiving connectivity data (from both internal and external sources), the vehicle end device removing anomalies from this connectivity data and then subsequently transmitting the treated data to the core network device, where the core network device uses the treated data to form a model by which automated connections are provided and then using the model to assign and provide a network slice to the vehicle end device, as now recited.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kinaid can be reached on (571)272-5652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646